       Case 2:19-cv-02066-APG-NJK Document 8 Filed 04/30/20 Page 1 of 2



 1 LUTHER SNAVELY, ESQ.
   Nevada Bar No. 5507
 2 REZA ATHARI & ASSOCIATES
   A Multi-Jurisdictional Law Office
 3 3365 Pepper Lane, Suite #102
   Las Vegas, Nevada 89120
 4 Tel.: (702) 727-7777; FAX: (702) 458-8508
   ATTORNEY FOR THE PLAINTIFFS
 5
 6                                 UNITED STATES DISTRICT COURT
 7                                         DISTRICT OF NEVADA
 8 AVIDOR SHALOM EDERI and
   TAYLOR JEAN GERLICHER,                          )
 9                                                 )
             Plaintiffs,                           )       Case No.: 2:19-cv-02066-APG-NJK
10                                                 )
   vs.                                             )
11                                                 )
   CHAD F. WOLF, in his official capacity as       )
12 acting Secretary of Homeland Security, U.S.     )
   DEPARTMENT OF HOMELAND                          )                     ORDER
13 SECURITY, KEN CUCCINELLI, in his                )
   official capacity as acting Director of U.S.    )
14 Citizenship and Immigration Services, U.S.      )
   CITIZENSHIP AND IMMIGRATION                     )
15 SERVICES, the UNITED STATES OF                  )
   AMERICA and JOHN DOES 1 through XX,             )
16 inclusive,                                      )
                                                   )
17          Defendants.                            )
     ____________________________________)
18
19
20                                NOTICE OF STIPULATED DISMISSAL
21
22          COME NOW, the Plaintiffs, Avidor Shalow Ederi and Taylor Jean Gerlicher, and the
23   Defendants, U.S. Citizenship and Immigration Services, et al., by and through undersigned counsel,
24   and hereby file this Notice of Stipulated Dismissal under Federal Rule of Civil Procedure
25   §41(a)(1)(A)(ii).
26          Since the date of the filing of the Complaint in this case, the Defendants have formally
27   adjudicated the Plaintiff’s I-130 petition and I-485 application.
28          Therefore, this case is now moot.
       Case 2:19-cv-02066-APG-NJK Document 8 Filed 04/30/20 Page 2 of 2



 1          The Parties stipulate to a dismissal of this case with prejudice and with all parties to bear
 2   their own fees and costs.
 3                                    DATED this 29th day of April, 2020
 4
 5   Respectfully Submitted:
 6    /s/ Luther Snavely
     ____________________________
 7   LUTHER SNAVELY, ESQ.
     NEVADA BAR NO. 5507
 8   REZA ATHARI & ASSOCIATES
     A Multijurisdictional Firm
 9   3365 Pepper Lane, Suite #102
     Las Vegas, Nevada 89120
10   Tel.: (702) 727-7777
     FAX: (702) 458-8508
11   ATTORNEY FOR PLAINTIFFS
12
13 /s/ Brian Irvin
   ____________________________
14 BRIAN IRVIN
   ASSISTANT UNITED STATES ATTORNEY
15 501 Las Vegas Blvd., Suite 1100
   Las Vegas, Nevada 89101
16 Tel: (702) 388-6336
   Fax: (702) 388-6787
17 ATTORNEY FOR DEFENDANTS
18
19
20             IT IS SO ORDERED.
21
22
23
24                                                          ______________________________
                                                            UNITED STATES DISTRICT JUDGE
25                                                          Dated: April 30, 2020.
26
27
28                                                      2
